Citation Nr: 0911471	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-24 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD), prior to 
July 1, 2006.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, since July 1, 2006.

3.  Propriety of the assignment of a 20 percent evaluation 
for diabetes mellitus, type II, to include consideration of 
separately compensable evaluations for complications of 
diabetes, to include diabetic peripheral neuropathy.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from February 1966 to February 1969, to include 
a tour of duty in Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This decision confirmed 
and continued the assignment of an initial evaluation of 20 
percent for diabetes mellitus, type II, effective from May 
17, 2004, and found that the complications of impotence and 
CAD did not warrant separate compensable evaluations.  It 
also granted service connection for PTSD and assigned a 50 
percent evaluation effective from May 17, 2005, the date of 
receipt of the claim.  In a November 2006 decision, the RO 
granted a 70 percent evaluation for PTSD, effective from July 
1, 2006.  Both stages of PTSD evaluation are currently on 
appeal.

On the VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in August 2007 to perfect the appeal, the Veteran failed to 
indicate any hearing preference.  He has not at any time 
stated or otherwise indicated that any personal hearing was 
desired.

The Board notes that the Veteran's representative, the North 
Carolina Division of Veterans Affairs, withdrew its 
representation in January 2009, pursuant to its charter.  The 
Veteran has not named a replacement.

The issue of the propriety of the assignment of a 20 percent 
evaluation for diabetes mellitus, type II, to include 
consideration of separately compensable evaluations for 
complications of diabetes, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Before and after July 1, 2006, PTSD has caused 
occupational and social impairment, with deficiencies in most 
areas, manifested by constant anxiety and stress affecting 
the Veteran's ability to function independently, 
appropriately and effectively, as well as difficulty adapting 
to stressful circumstances, impaired impulse control without 
violence, and some memory loss and disorientation.

2.  At no time before or after July 1, 2006, has PTSD caused 
total occupational and social impairment; there is no 
evidence of gross impairment of thought or communication, 
delusions or hallucinations, grossly inappropriate behavior, 
or an inability to perform activities of daily living.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2006, the criteria for an evaluation of 
70 percent for PTSD, but no higher, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2008).

2.  Since July 1, 2006, the criteria for an evaluation in 
excess of 70 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
VA has obtained complete VA treatment records, as well as 
service treatment and personnel records.  Social Security 
Administration records have also been obtained and associated 
with the file.  The Veteran has submitted, or VA has obtained 
on his behalf, private treatment records from CFP and HD 
Hospital.  The Veteran has solicited and submitted medical 
opinions from his treating VA doctors, and his wife has 
submitted several statements regarding his PTSD 
symptomatology.  Finally, the Veteran has been afforded VA 
examinations in October 2005 and June 2008.  The appellant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Evidence

Private medical records from CFR, covering the period of 
January 1999 to December 2006, reveal that the Veteran 
complained of depression for at least a year prior to January 
1999.  By February 2000, treating doctors noted the 
depression was well controlled.  In February 2004, the 
Veteran was treated for complaints of chest tightness.  
Testing, including a nuclear stress test and ultrasound, 
revealed mild multi-vessel ischemia.  Catheterization showed 
single vessel severe CAD.  

In July 2005, the Veteran underwent a VA psychiatric 
evaluation for treatment purposes.  The Veteran complained of 
survivor's guilt stemming from Vietnam, and reported 
flashbacks and highly intrusive memories.  They were 
interfering with his ability to concentrate and work.  He had 
nightmares at least once a week.  The Veteran was tearful 
when discussing Vietnam.  The Veteran was socially isolated, 
and aside from work, preferred to always be accompanied by 
his wife.  He avoided crowds.  Anger has been a significant 
problem, particularly since the Veteran changed jobs in 1994, 
going from a family business to public employment.  He is 
irritable and impatient, and spends two to three hours a day 
after work venting about his day.  His temper was 
unpredictable, though he was not recently physically 
aggressive.  The Veteran worried about his job, given his 
outbursts.  He was unable to handle the finances.  He was 
very anxious about making mistakes, and this compromised his 
work productivity.  He was recently counseled at work about 
his temper.  Severe PTSD and depression NOS were diagnosed.  
A Global Assessment of Functioning (GAF) score of 41 was 
assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 indicates "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In a July 2005 statement, the Veteran's wife reported that 
she had observed the Veteran to be in a panic around crowds 
or waiting in lines.  He rushes and shows bad judgment when 
faced with decisions, and always reports difficulty coping at 
work.  She cited the Veteran's temper and irritability.  She 
also noted that at time the Veteran is confused and 
forgetful; as an example, the Veteran would forget where he 
had parked the car in a lot.  The Veteran's wife has noted 
that she is a registered nurse.

The Veteran underwent a VA psychiatric examination in October 
2005.  The claims file was reviewed in conjunction with the 
examination.  The Veteran presented with good hygiene and 
grooming.  His eye contact and behavior were within normal 
limits.  The Veteran had been married to the same woman for 
36 years, and they had three children.  His wife described 
him as being "surrounded by a shell."  In 1994, the Veteran 
had moved, and his symptoms had increased; he stated that he 
did not deal with the change very well.  On interview, the 
Veteran was alert and well oriented.  Speech, thought, and 
communication processes were intact.  The Veteran reported 
memory and concentration problems.  He forgot tasks at work, 
was more easily confused, and had trouble prioritizing.  The 
Veteran felt his work was very stressful.  The Veteran denied 
panic attacks, but did report a heightened startle reflex.  
He relived memories of Vietnam each day after work; it took 
several hours to unwind each day.  He had nightmares and 
avoided reminders of Vietnam.  He felt detached from others 
and sensed "impending doom."  He had difficulty sleeping, 
and must "check the perimeter" repeatedly.  The Veteran no 
longer attended church because of the crowds; he could go 
grocery shopping, but preferred not to.  PTSD with depressed 
mood was diagnosed, and a GAF of 51 was assigned.

In July 2006, the Veteran was treated by HC Hospital after a 
car crash.  He had felt sick and fainted while driving.  
Doctors concluded, after an essentially normal examination 
and testing, that the fainting was due to a vasovagal 
reaction.  It was noted that this can be caused by stress.

VA treatment records from May 2005 to September 2008 reveal 
that the Veteran was involved in regular group therapy.  He 
complained regularly of depression and anxiety.  A GAF of 31 
was assigned in July 2006, when he reported having trouble  
sleeping and a good deal of stress at work.  He was losing 
his temper and was described as "explosive" and 
"belligerent."  He was not violent towards others, but did 
do things like slam doors and grow loud.  The GAF of 31 was 
continued in September 2006, when the Veteran was "fidgety" 
and anxious during individual counseling.  By October 2006, 
there was a slight improvement noted with the adjustment of 
medication and removal from a "stressful environment," 
apparently work.  He was less anxious and fidgety, and a GAF 
of 35 was assigned.  This GAF score continued through 2008.

The Veteran's treating VA psychiatrist, Dr. CAC, submitted 
statements in August 2006 and August 2007 in support of the 
Veteran.  In the former, he stated that the Veteran was 
diagnosed with chronic severe PTSD and recurrent depression.  
He was using medication for these illnesses, but was felt to 
be permanently disabled and totally unemployable.  In August 
2007, Dr. CAC stressed that PTSD symptoms had been 
progressively worsening over the past several years, and 
particularly over the past year.  The Veteran was required to 
stop working due to marked irritability, forgetfulness, and 
an inability to cope with stress.  He has increased panic 
attacks, including the one in July 2006 causing a car 
accident.  The doctor reiterated that the Veteran was 
considered permanently disabled and totally unemployable.

In an August 2006 statement, the Veteran reported that he 
experienced tremendous anxiety and panic at the prospects of 
change, particularly at work.  He described anxiety attacks 
when faced with unexpected changes.  He could not remember 
serial tasks, but had to concentrate on finishing one thing 
before moving on to another.  He was irritable and had angry 
outbursts due to his frustration.   He was hypervigilant.

The Veteran's wife reported on his status in June 2007 that 
the Veteran was subject to increased anxiety and panic.  On a 
December 2006 trip to Arizona for her work, the Veteran could 
only sleep on the floor near the door, and only when she was 
home.  He had to go home for treatment because his anxiety 
was so bad.  She reported finding the Veteran "passed out" 
numerous times on the bathroom floor.  His blood sugars were 
normal, and he stated he had a panic attack.  She had to 
drive everywhere, but the Veteran continued to have "road 
rage" issues as a passenger.

In July 2007, Dr. TPC, a VA psychologist who led the 
Veteran's therapy group, offered a statement regarding his 
current functional capacity.  She noted increased anxiety 
over the past several years, and cited the July 2006 car 
accident.  She noted no medical explanation for the Veteran's 
syncope, and stated that "it was apparently concluded that 
this incident was stress related."  She noted that at the 
time, the Veteran was very anxious over a plan to have his 
wife move to Washington for a job for several months, while 
he remained in North Carolina; he was very dependent on her.  
He had also passed out once before, at work in January 2004, 
and this was also a consequence of stress.  Dr. TPC stressed 
that the Veteran's good hygiene was in fat an indicator of 
PTSD disability; after the filth of combat, many veterans 
become obsessive about cleanliness and appearance.  She noted 
the Veteran and his wife reported a history of impaired work 
and family functioning.  The Veteran had to declare 
bankruptcy due to poor decision making, and his wife handled 
finances.  He could not function independently of his wife, 
and relied on her to accompany him on errands.  He was 
irritable and had angry outbursts without provocation, and 
could not establish effective relationships.

The Veteran again underwent a VA psychiatric examination in 
June 2008.  The Veteran complained of increasing symptoms 
since his last examination.  He had stopped working on the 
advice of his treating psychiatrist.  He reported moderate to 
severe depression and anxiety, as well as insomnia.  He 
awakened several times in a typical night.  The Veteran 
reported having anxiety attacks daily, with true panic 
attacks once or twice a month.  He kept to himself, and 
avoided crowds.  On interview, the Veteran was alert, 
cooperative, and well oriented.  There was no evidence of a 
thought disorder, hallucinations, delusions, obsessions, 
compulsions, or phobias.  He continued to have anger and 
irritability issues, as well as flashbacks and nightmares.  
PTSD was associated depression was diagnosed.  A GAF of 38 
was assigned, and the examiner opined that the Veteran was 
unemployable, with moderate to severe impairment in social, 
recreational, and familial settings.  Medications were 
helping somewhat.

Evaluation of PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has 
assigned staged ratings; both periods are currently before 
the Board on appeal.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's currently diagnosed disability is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  The 
specific criteria are contained in a general rating formula 
for mental disorders.  Under the provisions of the general 
formula, a 50 percent rating is warranted when the 
psychiatric disability is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is for application when the psychiatric 
disability results in: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  Id. 

Disability due to PTSD is currently evaluated at 50 percent 
prior to July 1, 2006, and 70 percent after.  The Board finds 
that based on the competent evidence of record, both lay and 
medical, an evaluation of 70 percent, but no higher, is 
warranted both before and after July 1, 2006. 

Treatment records document that the Veteran had a continuous 
level of anxiety and depression.  At times this would flare 
into a full blown panic attack, but the feelings on anxiety 
were apparently present at all times.  This resulted in an 
inability to adjust to stressful situations at work, or even 
to deal effectively with routine tasks and changes in his 
occupation.  Irritability and angry outbursts are noted by 
the Veteran, his wife, and all treating doctors.  Specific 
examples are cited as illustrations.  While the anxiety does 
appear to have increased over the course of the appeal, it 
was sufficiently serious prior to July 1, 2006 to affect his 
ability to function independently.  The Veteran's dependence 
on his wife as a buffer or social stand-in is also a symptom 
of his lack of effective function.  Moreover, the Veteran has 
supplied examples of intermittent confusion, memory loss, and 
lack of orientation.  Although his appearance and hygiene are 
good, and the Veteran has consistently demonstrated effective 
and normal communications and thought processes at 
examinations, the Board finds that the disability picture 
presented most closely reflects the criteria for a 70 percent 
disability over the entire period of the appeal.

A higher, 100 percent evaluation is not warranted under the 
Schedular criteria, however, at any time during the appellate 
period, either before or after July 1, 2006.  The Veteran has 
shown no evidence of impaired reality testing.  He endorses 
no hallucinations or delusions, not is his behavior grossly 
inappropriate.  There is no evidence of a thought or 
communication disorder.  While he does have angry outbursts, 
there is no showing of physical violence in recent years, and 
he has repeatedly denied homicidal or suicidal ideation.  A 
higher, total schedular evaluation is not warranted.


ORDER

A 70 percent evaluation for PTSD prior to July 1, 2006, is 
granted.

An evaluation in excess of 70 percent for PTSD since July 1, 
2006, is denied.


REMAND

In an August 2005 decision, the RO granted service connection 
for diabetes mellitus, type II, rated 20 percent effective 
from May 17, 2004.  The RO also deferred any decision on 
service connection for complications of diabetes pending a VA 
examination.  In the November 2005 decision currently on 
appeal, the RO granted service connection for impotence and 
CAD as complications of diabetes, but included these 
diagnosed disabilities with diabetes for evaluation purposes.  
The RO found that nether condition warranted a separate 
compensable evaluation.

In his August 2006 notice of disagreement, the Veteran stated 
that he disagreed with the evaluation assigned for diabetes.  
In his argument, however, he addresses solely the question of 
whether the additional complication of diabetic peripheral 
neuropathy should have been recognized and service connected.  
At no point during the appeal has the Veteran, his wife, or 
his representative argued that diabetes, impotence, or CAD is 
improperly evaluated; he instead limits his claim to one of 
inclusion of an additional manifestation.  He has not, though 
disputed the RO's characterization of the issue.

Therefore, although the RO has styled the appeal as one for 
increased rating, it is actually, in effect, an appeal on the 
original claim of service connection for diabetes and all 
reasonably inferred complications, to include peripheral 
neuropathy of the upper and lower extremities.  The RO has 
not considered the claim in this light, and has therefore not 
provided adequate notice or assistance to the Veteran in 
connection with his appeal.  A remand is required for the RO 
to consider and expressly rule upon the question of separate 
service connection for diabetic peripheral neuropathy of each 
extremity, and to afford the Veteran a full and fair 
opportunity to meaningfully participate in the claim.

Additionally, the Board notes that the criteria for 
evaluation of diabetes mellitus are dependent upon 
consideration of complications, be they compensable or not, 
and even if the Board agreed that the appeal was one for 
increased evaluation, such would be inextricably intertwined 
with diabetic neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent.  Notice should include 
information relevant to secondary service 
connection and to the evaluation of 
diabetes mellitus and any identified 
complications.  

Further, the Veteran should be asked to 
clarify his current appeal.  He should 
specify whether, in addition to seeking 
service connection for diabetic peripheral 
neuropathy, he is appealing the currently 
assigned 20 percent evaluation for 
diabetes, the noncompensable evaluations 
for CAD or impotence, or both.

2.  The RO should take all appropriate 
actions to develop for adjudication the 
appeals as identified by the Veteran, to 
include scheduling VA examinations and 
obtaining VA opinions.  A VA peripheral 
neuropathy examination should be 
scheduled, and the examiner should be 
asked to opine as to whether there is any 
current neurological disability of the 
upper or lower extremities, and if so, 
whether such is at least as likely as not 
related to diabetes.

3.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then adjudicate the claims on 
appeal, to include consideration of 
service connection for peripheral 
neuropathy in the first instance.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified. 

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


